SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1115
CAF 11-01095
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND LINDLEY, JJ.


IN THE MATTER OF ANDREA F.P.,
RESPONDENT-APPELLANT.
----------------------------------------------                   ORDER
MONROE COUNTY ATTORNEY, PETITIONER-RESPONDENT.


TANYA J. CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
RESPONDENT-APPELLANT.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (TIMOTHY M. LEXVOLD OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Joseph
G. Nesser, J.), entered November 4, 2010 in a proceeding pursuant to
Family Court Act article 7. The order, among other things, adjudged
that respondent is a person in need of supervision.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                     Patricia L. Morgan
                                                 Clerk of the Court